PER CURIAM.
The appellant challenges the trial court’s summary denial of his motion for postcon-viction relief, filed pursuant to Florida Rule of Criminal Procedure 3.850, in which he raises two claims of ineffective assistance of counsel. Because the appellant’s motion was filed within two years of the date that our mandate issued in his direct appeal, his postconvietion motion was timely. See Cook v. State, 596 So.2d 483 (Fla. 1st DCA 1992); see also Fla. R.Crim. P. 3.850. However, only one of his ineffective assistance of counsel claims has merit. Accordingly, we affirm in part and reverse in part.
The appellant has stated a facially sufficient claim of ineffective assistance of counsel based on the rejection of a plea offer. See Cottle v. State, 733 So.2d 963 (Fla.1999). Therefore, we reverse the summary denial of this claim, and remand to the circuit court with directions to either attach record excerpts that conclusively refute the appellant’s allegation, or to hold an evidentiary hearing.
Affirmed in part and Reversed in part.
DAVIS, VAN NORTWICK and POLSTON, JJ., concur.